Citation Nr: 0640087	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  01-09 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for chronic sinusitis, 
currently evaluated as 30 disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1943 until 
March 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an April 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  In February 2006, the Board 
remanded the case for a VA examination, which took place in 
July 2006.  In September 2006, the RO increased the 
disability rating from 10 percent to 30 percent disabling, 
effective to the date of claim.  Since this rating does not 
represent a full grant of benefits, the case has been 
returned to the Board.   


FINDING OF FACT

The veteran's sinusitis is manifested by at least 3 
incapacitating episodes and more than 6 non-incapacitating 
episodes per year; there is no objective evidence of any 
radical surgery with chronic osteomyelitis or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for sinusitis have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.97, Diagnostic 
Code (DC) 6511 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating

Disability ratings are based on the average impairment of 
earning capacity resulting from the disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The determination of whether an increased evaluation 
is warranted is to be based on a review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

In its evaluation, the Board shall consider all information 
including lay and medical evidence of record.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  The Board considers all 
the evidence of record but only reports the most probative 
evidence regarding the current degree of impairment which 
consists of records generated in proximity to and since the 
claims on appeal.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

The veteran's sinusitis is currently rated as 30 percent 
disabling under 38 C.F.R. § 4.97, DC 6511.  Under this code, 
a 30 percent rating is assigned where there are three or more 
incapacitating episodes of sinusitis per year which require 
prolonged antibiotic treatment, or there are more than six 
non-incapacitating episodes per year characterized by 
headaches, pain, and purulent discharge or crusting.  The 
next higher evaluation, the 50 percent rating, is the maximum 
rating assignable under DC 6511.  It is assigned following 
radical surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and  tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries.

In October 2000, the veteran was noted as having one to two 
sinus infections per year, which lasted two to three weeks.  
In a November 2000 radiology report, slight mucosal 
thickening of bilateral maxillary sinuses was noted.  The 
remainder of the paranasal sinuses was relatively clear.  In 
June 2005, the veteran underwent a VA examination.  The 
veteran complained of constant, incapacitating pain over his 
forehead and temporal area.  The examination showed no 
evidence of any active drainage or crusting.  A computerized 
axial tomography (CAT) scan performed a month before the exam 
reportedly revealed mild, frontal ethmoid and maxillary 
sinusitis on both sides.  There was no evidence of any air 
fluid level.  The veteran had minimal mucosal thickening of 
all three sinuses.  There was questionable tenderness of all 
sinuses.  The described headaches were over the forehead and 
temporal area.  The examiner noted that twice in the last 
year the veteran was treated with oral antibiotics for ten 
days as well as an antihistamine and a steroid nasal spray.  
The impression was chronic headaches not related to 
sinusitis.             

Following the February 2006 Board remand, the veteran 
underwent a VA examination in July 2006.  The examiner noted 
that in March 1945, the veteran underwent surgery on his 
sinuses.  The veteran complained of having daily sinus 
infections with constant and sharp headaches that last two to 
three days, nosebleeds, occasional chills, shortness of 
breath, and constant and clear rhinorrhea.  He stated that he 
was taking Tylenol  and antibiotics.  The examiner noted the 
following sinusitis symptoms: pain behind both eyes, 
headaches, clear phlegm, shortness of breath due to nasal 
stuffiness, and ear pain.  The examiner's impression was 
chronic sinusitis with at least three incapacitating episodes 
per year requiring four to six weeks of prolonged antibiotic 
treatment and more than six non-incapacitating episodes of 
sinusitis per year with chronic headaches, pain, and purulent 
discharge.  
 
Based on the above medical evidence, a higher rating under DC 
6511 is not warranted.  There is no objective evidence of 
chronic osteomyelitis or nearly constant sinusitis 
characterized by headaches, pain and tenderness of the 
affected sinus, and purulent discharge or crusting and there 
is no evidence of any surgery except for the one done in 
1945.  The veteran is not deemed competent to speak to issues 
requiring specialized medical training and knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the Board concludes that the totality of the evidence is 
against the claim for a higher rating under the applicable 
criteria. 

Duties to Notify and Assist  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (Feb. 2004, Mar. 2006).  As such, VA fulfilled 
its notification duties.  

In this case, the initial AOJ decision was made prior to the 
veteran having been fully informed of the VCAA.  However, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  The veteran has 
been provided the appropriate notice and assistance prior to 
the claim being adjudicated by the Board and prior to the 
last final adjudication by the RO.  He has been told what he 
must show, and there is no indication of prejudice to the 
veteran based on the timing of the notice.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  In letters dated April 
and October 2006, the veteran was also advised of potential 
disability ratings and an effective date for any award as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim at this time. 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  There is no pertinent 
evidence which is not currently part of the claim's file.  
Hence, VA has fulfilled its duty to assist the appellant in 
the development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to an increased evaluation for chronic sinusitis, 
currently evaluated as 30 disabling, is denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


